UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT

                          ______________________________

                                   No. 01-10197
                                 Summary Calendar
                          ______________________________


UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,


VERSUS

CLAYTON FIDEL MANNING,

                            Defendant-Appellant.




            ___________________________________________________

                Appeal from the United States District Court
                     For the Northern District of Texas
                            USDC No. 1:99-CR-3-1
            ___________________________________________________
                               October 19, 2001

Before JOLLY, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Clayton Fidel Manning appeals his convictions for possessing

with       the   intent    to   distribute    marijuana   and   conspiring   to

distribute, and to possess with the intent to distribute, over 50



       *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                          1
kilograms of marijuana.           Manning asserts that the district court

erred in adjusting his sentence for obstruction of justice pursuant

to U.S.S.G. § 3C1.1 because the court’s finding that he committed

perjury at trial was clearly erroneous.

     Manning’s appeal of the obstruction-of-justice enhancement is

without    merit    for     two   reasons.      First,    the   enhancement    is

independently based upon the district court’s finding that Manning

attempted    to    escape    from   pretrial    custody    on   more   than   one

occasion.    Because Manning has not challenged this finding, he has

waived any challenge to the obstruction-of-justice enhancement.

United States v. Valdiosera-Godinez, 932 F.2d 1093, 1099 (5th Cir.

1991).    Second, the district court did not commit clear error in

determining that Manning committed perjury.

     Section 3C1.1 of the United States Sentencing Guidelines

instructs the district court to enhance a defendant's offense level

by two points "[i]f the defendant willfully impeded or obstructed,

or attempted to impede or obstruct the administration of justice

during the investigation, prosecution, or sentencing of the instant

offense."         The     Commentary   specifically       lists   "committing,

suborning, or attempting to suborn perjury" as examples of conduct

to which the enhancement applies.              U.S.S.G. § 3C1.1, comment n.

4(b).     A district court's factual determination that a defendant

has obstructed justice under section 3C1.1 is reviewed for clear

error.     United States v. Laury, 985 F.2d 1298, 1305 (5th Cir.



                                        2
1993).

     After reviewing the record, we conclude that the district

court    properly   reviewed   the   evidence    and   made    the   findings

necessary to establish perjury.          The district court specified the

portions of Manning’s testimony which were false, found that the

false testimony was given willfully and deliberately, and found

that the false testimony was relevant and material to the issue of

guilt or innocence.    See United States v. Dunnigan, 507 U.S. 87, 94

(1993) (holding that a witness testifying under oath commits

perjury if he gives false testimony concerning a material matter

with the willful intent to provide false testimony, rather than as

a result of confusion, mistake or faulty memory).             Based upon the

convincing evidence presented by the government at trial concerning

Manning’s involvement in the marijuana distribution conspiracy, the

district court did not clearly err in determining that Manning

committed perjury during his testimony.

     AFFIRMED.




                                     3
4